Citation Nr: 1235985	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-34 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from October 1948 to November 1952.

This case initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  Significantly, however, what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In July 2011, the Board found that the evidence raised a claim for service connection for a cognitive disorder, which it granted.

In a January 2012 Order, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for the Veteran and VA to remand the case to the Board to adjudicate claims for service connection for anxiety disorder and for depressive disorder, as discussed below.

The Board notes that, in May 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

Anxiety disorder and depressive disorder are related to in-service head injury.


CONCLUSION OF LAW

Anxiety disorder and depressive disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things-(1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In its July 2011 decision, the Board granted service connection for a cognitive disorder based on the November 2010 VA examiner's opinion that this disorder was likely due to a head injury in service.  As noted by the parties to the Joint Motion, the November 2010 VA examiner also diagnosed anxiety disorder and depressive disorder, and it is possible for separately diagnosed psychiatric disorders to be service-connected as distinct disabilities.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  The November 2010 VA examiner did not specifically state whether anxiety disorder and depressive disorder were also related to the in-service head injury, but he later indicated that he could not delineate the contribution that the Veteran's various disorders had made to his overall level of cognitive impairment without resort to speculation.  It is therefore not possible to determine from the November 2010 VA examination whether the symptoms of the Veteran's cognitive disorder can be separated from those of his anxiety disorder and depressive disorder such that it could be said that the latter were not related to the in-service head injury while the former were so related.  In these circumstances, the benefit of the doubt doctrine requires that the anxiety disorder and depressive disorder be attributed to the same in-service head injury to which the cognitive disorder has been attributed.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).  See also 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2011); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (describing the benefit of the doubt doctrine).

As noted by the parties to the Joint Motion, the Federal Circuit also indicated in Amberman that, even if separately diagnosed psychiatric disabilities were service connected as separate disabilities, they could not be separately rated unless they resulted in different manifestations.  Id. at 1381 (citing Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board will therefore grant service connection for each disorder and leave to the RO to determine, in the first instance, whether the psychiatric disabilities should be characterized as a single disability (cognitive disorder with anxiety disorder and depressive disorder) or as separate disabilities, and how they should be rated.  As the Board is granting in full the benefits sought on this appeal, discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.


ORDER

Service connection for anxiety disorder is granted.

Service connection for depressive disorder is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


